EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement"), dated March 3rd, 2014,
(the "Effective Date") is made and entered by and between INFINITY REAL ESTATE
HOLDINGS CORPORATION, a Delaware corporation (the "Company"), and FREDERICK E.
APPLE, Jr. (the "Executive").
WITNESSETH:
WHEREAS, the Company and the Executive have agreed to enter into this Executive
Employment Agreement (this "Agreement") to establish their respective rights and
obligations in regard to the employment of the Executive by the Company and
their respective rights and obligations in the event of the termination of that
employment;
WHEREAS, the Executive is currently employed as the Company's President and is
expected to make major contributions to the short - and long-term profitability,
growth and financial strength of the Company;
WHEREAS, the Company has determined that appropriate arrangements should be
taken to encourage the continued attention and dedication of the Executive to
his assigned duties without distraction;
WHEREAS, the parties hereby agree to abide by all future Amendments, Schedules
and Exhibits to be established which may include, but are not limited to:
Employee Benefits, Additional Compensation including: Profit Sharing and
Bonuses, Stock Options and Stock Ownership, and other compensatory
accommodations as set forth by the Company's Board of Directors for the
Executive, and remaining consistent with the Company's Employment Policies and
Procedures; and
WHEREAS, in consideration of the Executive's employment with the Company, the
Company desires to provide the Executive with certain compensation and benefits
as set forth in this Agreement in order to ameliorate the financial and career
impact on the Executive in the event the Executive's employment with the Company
is terminated for a reason related to, or unrelated to, a Change in Control (as
defined below) of the Company.
NOW THEREFORE, in consideration of the forgoing and the mutual covenants and
agreements contained hereinafter set forth and intending to be legally bound
hereby, the sufficiency of which consideration is hereby acknowledged, the
Company and the Executive agree as follows:
1. Certain Defined Terms: In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a)
"Annual Base Salary" means the Executive' annual base salary rate, exclusive of
bonuses, commissions and other incentive pay, as in effect immediately preceding
Executive's Termination Date. As of the Effective Date, Executive's annual base
salary is $180,000.00 USD.

--------------------------------------------------------------------------------

 


(b)
"Board" means the Board of Directors of the Company.

(c)
"Cause"

(i)
An intentional tort (excluding any tort relating to a motor vehicle) which
causes substantial loss, damage or injury to the property or reputation of the
Company or its subsidiaries;

(ii)
Any serious crime or intentional, material act of fraud or dishonesty against
the Company;

(iii)
The commission of a felony that results in other than immaterial harm to the
Company's business or to the reputation of the Company or Executive;

(iv)
Habitual neglect of Executive's reasonable duties (for a reason other than
illness or incapacity) which is not cured within ten (10) days after written
notice thereof by the Board to the Executive; or

(v)
The disregard of written, material policies of the Company or its subsidiaries
which causes other than immaterial loss, damage or injury to the property or
reputation of the Company or its subsidiaries which is not cured within ten (10)
days after written notice thereof by the Board to the Executive; or

(vi)
Any material breach of the Executive's ongoing obligation not to disclose
confidential information and not to assign intellectual property developed
during employment which, if capable of being cured, is not cured within ten (10)
days after written notice thereof by the Board to the Executive.

(d)
"Change in Control" means:

(i)
Any person or entity becoming the beneficial owner, directly or indirectly, of
securities of the Company representing Sixty (60%) percent of the total voting
power of all its then outstanding voting securities;

(ii)
A merger or consolidation of the Company in which its voting securities
immediately prior to the merger or consolidation do not represent, or are not
converted into securities that represent, a majority of the voting power of all
voting securities of the surviving entity immediately after the merger or
consolidation;

(iii)
A sale of substantially all of the assets of the Company or a liquidation or
dissolution of the Company;

Or
(iv)
Individuals who, as of the date of the signing of this Agreement, constitute the
Board of Directors (the "Incumbent board") cease for any reason to constitute at
least a majority of such Board; provided that any individual who becomes a
director of the Company subsequent to the date of the signing of this Agreement,
whose election, or nomination for election by the Company stockholders, was
approved by the vote of at least a majority of the directors then in office
shall be deemed a member of the Incumbent Board.

--------------------------------------------------------------------------------





(f)
 "Disability" means (i) the Executive has been incapacitated by bodily injury,
illness or disease so as to be prevented thereby from engaging in the
performance of the Executive's duties (provided, however, that the Company
acknowledges its obligations to provide reasonable accommodation to the extent
required by applicable law); (ii) such total incapacity shall have continued for
a period of six (6) consecutive months; and (iii) such incapacity will, in the
opinion of a qualified physician, be permanent and continuous during the
remainder of the Executive's life.

(g)
"Good Reason Termination" means:

(i)
A material diminution in the Executive's base compensation or target bonus below
the amount as of the date of this Agreement or as increased during the course of
his employment with the Company, excluding one or more reductions (totaling no
more than 10% in the aggregate) generally applicable to all senior executives
provided, however, that such exclusion shall not apply if the material
diminution in the Executive's base compensation occurs within (A) 60 days prior
to the consummation of a Change in Control where such Change in Control was
under consideration at the time of Executive's Termination Date or (B) twelve
(12) months after the date upon which such a Change in Control occurs;

(ii)
A material diminution in the Executive's authority, duties or responsibilities;

(iii)
Any action or inaction that constitutes a material breach by the Company of this
Agreement;

Provided, however, that for the Executive to be able to terminate his employment
with the Company on account of Good Reason he must provide notice of the
occurrence of the event constituting Good Reason and his desire to terminate his
employment with the Company on account of such within ninety (90) days following
the initial existence of the condition constituting Good Reason, and the Company
must have a period of thirty (30) days following receipt of such notice to cure
the condition. If the Company does not cure the event constituting Good Reason
within (30) day period, the Executive's Termination date shall be the day
immediately following the end of such thirty (30) day period, unless the Company
provides for an earlier Termination Date.
(h)
"Target Bonus" means the target payout (i.e., at 100% achievement of each of the
applicable metric(s) in effect from time to time) under the Company's Executive
Annual Incentive Plan in effect for the Executive as of the Termination Date. As
of the Effective Date, Executive's target bonus percentage under the Executive
Annual Incentive Plan is 150% of annual base salary.

(i)
"Termination Date: means the last day of Executive's employment with the
Company.

--------------------------------------------------------------------------------







(j)
'Termination of Employment" means the termination of Executive's active
employment relationship with the Company.

Executive Term/ Duration Period:
This agreement shall remain in effect for a period of FIVE YEARS (5 Years)
listed within the Employment Period as the commencement date, with the exception
of those items being subject to the termination provisions contained herein and
outlined in (Section 8).
1.      Duties and Responsibilities: The Executive's employment with the Company
shall be subject to the following:
(a)
The Executive agrees that, during the entire term of this Agreement, the
Executive shall be responsible for performing the duties and responsibilities of
PRESIDENT. The Executive agrees that the Executive's position title,
assignments, duties, responsibilities, and reporting arrangements may be changed
from time to time, with reasonable notice, by the Company, at its sole
discretion.

(b)
The Executive shall perform all duties assigned to the Executive faithfully and
efficiently. The Executive will have such authority and power as are inherent to
the undertakings applicable to the Executive's position and necessary to carry
out the Executive's responsibilities and the duties required of the Executive.

(c)
During the Executive's employment the Executive shall devote the whole of the
Executive's business time, energies, talents, attention and ability to the
performance of the Executive's duties and responsibilities under this Agreement
and use the Executive's best efforts to promote the interests of the Company.
The Executive shall not, without the prior written consent of the Company,
accept employment, or engage in self- employment, or any other contract or
assignment with any other individual, firm, corporation or board of directors at
any time during the term of this Agreement.

(d)
The Executive agrees to abide by the policies, rules, regulations, systems and
procedures that the Company may institute from time to time.

2.      Base Salary:
(a)
Subject to the terms and conditions of this Agreement, the Company shall pay the
Executive an annual gross base salary of ONE HUNDRED EIGHTY THOUSAND DOLLARS
($180,000.00 USD). The Executive's salary shall be reviewed annually by the
Board of Directors of the Company. The Salary will be paid in accordance with
the Company's payroll policies and procedures and is subject to all appropriate
traditional and normal statutory and benefit deductions.

3.      Incentive Compensation Plan: The Executive shall be entitled to
participate in an Incentive Compensation Plan in accordance with the terms and
conditions of the Company's Incentive Compensation Plan, as amended from time to
time and as outlined in the Company's Employment Policies and Procedures.

--------------------------------------------------------------------------------







(a)
The payment of an Incentive Compensation payment in any year shall not be
considered a precedent for any later year and the payment shall not fetter the
absolute discretion of the Board in future years to pay or not to pay an
Incentive Compensation payment.

(b)
The Company retains the right to unilaterally revise the Incentive Compensation
Plan at any time, up to and including its complete discontinuance, at its sole
discretion.

4.      Hours of Work: The Executive understands that the hours of work involved
in the performance of the Executive's duties and responsibilities will vary and
may be irregular as required to meet the objective of carrying out the
Executive's professional role within management. The Salary of the Executive has
been determined taking into account that the position requires that the
Executive work such variable hours, including frequent travel and accordingly,
the Executive shall not receive any additional compensation.
5.      Vacation: The Executive understands that vacation (hereafter "Vacation")
represents any company sanctioned time-off which is accumulated by the Executive
for various purposes, including: vacation, sick time and personal days. The
Executive also understands that the Company reserves the right to alter and/or
change the company vacation policy at their sole discretion and consistent with
potential changes in their policies and procedures. The Company's vacation year
runs from January 1st to December 31st of each calendar year (the "Vacation
Year"). The Executive will be entitled to earn 2.5 days of vacation leave per
month of service to a maximum of 30 days such vacation leave days per Vacation
Year and shall be taken and administered in accordance with the Company's
current vacation policy. The Executive is encouraged to take vacation during the
year that it is earned. On January 1st of each year, the Executive may
automatically carry over up to a maximum of ten (10) days of accrued but unused
vacation into the following year. All unused vacation in excess of the carry
over maximum will be forfeited. Pay is not granted in lieu of vacation time not
taken. Upon termination of employment, the Executive agrees that the Company may
deduct from any wages or other compensation owed to the Executive any vacation
with pay that has been taken by the Executive, but which had not yet been
accrued.
6.      Group Benefits: The Executive shall be entitled to participate in any of
the Company's group life, health and disability benefit plans (including but not
limited to the Executive Disability Insurance Plan) which may be applicable to
the Executive and in effect during the period of this Agreement, under such
terms and conditions as provided thereunder. The Executive's entitlement to
payment of benefits under such plans will be governed by the policies put in
place by the insurer(s). If, for some reason, the Executive does not qualify to
participate in a plan or is ineligible to receive a given benefit for whatever
reason, the Company will have no obligation to provide the Executive with
replacement benefits. The Company reserves the right to change insurers, change
benefit plans and to modify or cancel the benefits it makes available to the
Executive from time to time.
7.      Pension:
(a) Where applicable, the Executive shall be entitled to participate in:
(i)
the Company's Pension Plan (the "Pension Plan") in accordance with the terms

and conditions of the Pension Plan and as such terms and conditions may be
amended from time to time.

--------------------------------------------------------------------------------





(b)
The Executive acknowledges and agrees that the Pension Plan offered by the
Company may be amended at any time, up to and including its complete
discontinuance, in the Company's sole discretion. The Executive agrees that any
changes to the Pension Plan shall not result in a termination of this Agreement
and shall not constitute constructive dismissal.

8.      Termination of Employment:
(a)
Under this Agreement, the "Date of Termination" shall mean:

(i)
if the Company terminates the Executive's employment, the date designated by the
Company as the last day of the Executive's employment (without reference to and
notwithstanding any applicable notice period to which the Executive may be
entitled, whether under statue, common law, contract or otherwise);

(ii)
if the Executive resigns the Executive's employment with the Company, the date
which is the last day of the period specified in paragraph 8(d) below, or such
earlier date as the Company may require in accordance with paragraph 8(d);

(iii)
if the Executive dies, the date of death;

(iv)
if this Agreement is frustrated at law, which includes but is not limited to
Incapacity as specified at paragraph 10 below, the date designated by the
Company as the last day of the Executive's employment.

(b)
The Company shall be entitled to terminate this Agreement at any time and
without notice or payment in lieu thereof or any other payment except for Salary
up to the Date of Termination, if the conduct of the Executive is such as to
constitute just cause for dismissal. The Executive and the Company agree that
"just cause" shall mean:

(i)
any regulatory sanction that precludes the Executive from fulfilling the
Executive's duties under this Agreement;

(ii)
any act of the Executive resulting in a criminal conviction of an offence that,
in the sole opinion of the Company, is prejudicial to the reputation or business
of the Company or which negatively impacts on the Executive's performance of the
Executive's duties;

(iii)
any serious breach of the Company's Workplace Violence, Discrimination and
Harassment policies by the Executive as defined by the policies, rules,
regulations, systems and procedures of the Company as instituted from time to
time;

(iv)
the commission by the Executive of any act of fraud or theft, whether or not it
involves the Company;

--------------------------------------------------------------------------------





(v)
any serious breach by the Executive of this Agreement (including all Schedules
and attachments hereto) or the Company's written policies in effect from time to
time;

(vi)
any further grounds constituting just cause under the common law.

(c)
The Company shall be entitled to terminate this Agreement and the employment of
the Executive at any time without cause by providing the Executive with the
following:

(i)        written notice of termination of employment, or pay in lieu of notice
or any
combination thereof, and severance pay if applicable, in accordance with and
limited to the requirements and laws of the State of Florida, The United States
of America, and the Company's Policies and Procedures, as amended from time to
time. The Company will also continue all group employee benefit coverage to
which the Executive is ordinarily entitled under the group executive benefit
plan(s), during the period of notice of termination of employment as required by
the laws of the State of Florida, The United States of America, and the
Company's Policies and Procedures, as amended from time to time;
The Executive acknowledges that the provision of such amounts as set out above
within this sub article 8(c) are reasonable and that they satisfy and are
inclusive of all requirements of the laws of the State of Florida, The United
States of America, and the Company's Policies and Procedures, as amended from
time to time and upon receipt of the Executive's entitlements in accordance with
the laws of the State of Florida, The United States of America, and the
Company's Policies and Procedures, and in accordance with this Agreement, no
further amount shall be due and payable to the Executive, whether under statute
or at common law and furthermore that this Agreement shall constitute a full
defense and bar to any such action, cause of action, complaint, demand or claim
that the Executive may bring against the Company in any forum. Without limiting
the generality of the foregoing, the Executive understands and agrees that the
Additional Notice is inclusive of and in satisfaction of any entitlements (if
any) to Benefits, Pension Plan contributions and the Additional Notice will be
paid by way of Salary continuation or in a lump sum, or any combination thereof,
at the Company's discretion. The Executive understands and agrees that if the
Executive chooses not to sign the Full and Final Release Agreement, then the
Executive's only entitlement will be to notice, severance pay if applicable, and
benefits continuation in accordance with the laws of the State of Florida, The
United States of America, and the Company's Policies and Procedures, and those
set out above at sub article 8(c)(i). All payments are subject to the usual and
necessary statutory and other deductions.
(d)
The Executive may terminate this Agreement and the Executive's employment with
the Company upon giving NINETY DAYS (90 days) written notice to that effect to
the Company. The Company may either require the Executive to continue to perform
the Executive's duties, or at its sole discretion, waive all or part of the
SIXTY DAY (90 day) notice period and thus establish an earlier Date of
Termination. Upon receipt of such notice of termination by the Executive, the
Company shall only be required to pay the Executive's Salary, benefits and any
other amounts earned and payable under any bonus or incentive plan until the
actual Date of Termination.

--------------------------------------------------------------------------------





9.      Death:                In the event of the death of the Executive, this
Agreement shall terminate
immediately and without notice or payment in lieu thereof except for Salary
earned to the Date of Termination.
10.      Incapacity: Should the Executive be off work due to a physical or
mental incapacity which prevents the Executive from performing the essential
duties and obligations of the Executive's position for a period of 24
consecutive months, with no reasonable prospect of the Executive resuming
regular performance of the essential duties and obligations of the Executive's
position as determined by the Company on the basis of satisfactory medical
evidence, the Executive shall be deemed to be permanently disabled ("Disabled").
The Executive agrees that as the Executive is essential to the management and
efficient operation of the Company, in the event the Executive becomes Disabled,
this Agreement will be deemed frustrated and the Company's obligations pursuant
to the requirements of the laws of the State of Florida, The United States of
America, and the Company's Policies and Procedures as amended from time to time
shall be deemed satisfied. Accordingly, in the event that the Executive is
Disabled, the Company shall be entitled to terminate the Executive's employment
and the Executive shall be entitled to receive only the notice and severance
payments, if any, required pursuant to the laws of the State of Florida, The
United States of America, and the Company's Policies and Procedures, as amended
from time to time. Nothing in this article shall be construed or interpreted as
a guarantee of any term of employment.
11.      Obligations to Third Parties: The Executive covenants that the
Executive is not subject to any outstanding employment agreement or restrictive
covenant inconsistent with the terms of this Agreement. It is understood that
the Executive has not disclosed and will not disclose to the Company any
confidential information belonging to any third party in breach of any
obligation of confidence, and the Executive has not induced or caused, and will
not induce or cause the Company to use or disclose any confidential information
to any third party.
12.      Intellectual Property and Confidential Information Agreement: The
Executive will be required to execute along with this Agreement, the forthcoming
Intellectual Property and Confidential Information Agreement of the Company as
outlined by the Company's Policies and Procedures and set forth by the Company's
Board of Directors, which forms part of this Agreement. The Executive
acknowledges the ongoing nature of the obligations set out in the Intellectual
Property and Confidential Information Agreement and the Executive agrees that
the Executive shall abide by its provisions.
13.      Non-Solicitation:
(a) The Executive covenants and agrees with the Company that during the period
of the Executive's employment under this Agreement and for a period of one (1)
year after the Date of Termination, the Executive will not (without the prior
written consent of the Company) directly or indirectly, either individually or
in partnership or jointly or in conjunction with any person or persons, firm,
association, syndicate or corporation, as employee, principal, agent,
shareholder or in any other manner whatsoever, solicit the employment of or
services of employees or service providers of the Company for the purposes of
causing such employees or service providers to leave their employment or
terminate or change their relationship with the Company or take employment or
enter into a relationship with any business located in North America, including:
Canada,

--------------------------------------------------------------------------------





Mexico, or the United States — which is engaged in, established within, or
marketing within the Cleaner-Lubricant-Protectant (CLP) market, or any such
industry deemed by the Company as direct or indirect competition representing
marketers or distributors of similar products and/or services provided by the
Company (a "Competitive Business").
(b) The Executive covenants and agrees with the Company that during the period
of the Executive's employment under this Agreement and for a period of one (1)
year after the Date of Termination, the Executive will not (without the prior
written consent of the Company) directly or indirectly, either individually or
in partnership or jointly or in conjunction with any person or persons, firm,
association, syndicate or corporation, as employee, principal, agent,
shareholder or in any other manner whatsoever, solicit or attempt to solicit the
business of clients of the Company or assist any other organization or
individual to solicit or attempt to solicit the clients of the Company, with
whom the Executive had material business contact at any time during the twelve
(12) months prior to the cessation of his employment with the Company.
14.      Restrictions Reasonable: The Executive agrees that, given the
Executive's senior position with the Company, the Executive is a fiduciary of
the Company. In particular, the Executive acknowledges that given the
Executive's significant and detailed knowledge of the Company's specialized
business and confidential competitive information, the Executive has the ability
to seriously harm the interests of the Company by soliciting employees, service
providers or clients of the Company. Furthermore, the Executive agrees that
given the specialized nature of services provided by the Company, the Company
has a limited potential client base. The Executive therefore acknowledges that
all covenants and restrictions in this Agreement (including, without
restriction, covenants and restrictions in Article 13) are reasonable and valid
and all defences to the strict enforcement thereof by the Company are hereby
waived. The Executive agrees not to assert that any covenant or provision in
this Agreement is void or unenforceable. If any covenant or provision herein is
determined to be void or unenforceable in whole or in part, it shall not be
deemed to affect or impair the validity of any other covenant or provision.
15.      Equitable Relief: The Executive acknowledges that upon any breach by
the Executive of any of the terms of this Agreement or the Intellectual Property
and Confidential Information Agreement, the Company shall be entitled to pursue
any and all remedies available to it at law or equity, including without
limiting the foregoing, injunctive relief and action for damages and other
relief whether legal or equitable; and the Executive further covenants and
agrees to indemnify and save the Company harmless from and against all costs and
expenses including legal and other professional fees and expenses incurred by
the Company in connection with or arising out of any proceeding instituted by
the Company against the Executive to enforce the terms and provisions of this
Agreement where the Company is successful in whole or in part in such
proceeding.
16.      Survival: Articles 8, 13, 14 and 15 shall survive the termination of
this Agreement and the Executive's employment with the Company. The Executive
further agrees that such Articles and the operation of such Articles shall not
be affected by the manner of termination of this Agreement and the Executive's
employment with the Company.

--------------------------------------------------------------------------------





17.      General Matters:
(a) Notices: Any notice or communication (a "Notice") required or permitted
under this Agreement shall be in writing and shall be sent by facsimile
transmission or by personal delivery. The Executive may, by written Notice to
the Company, change the address or facsimile number to which deliveries and
transmissions shall thereafter be made. The Company shall notify the Executive
of any change in the address for Notice of the Company. Until changed, the
address and facsimile number of the Company and the Executive shall respectively
be as follows:
To the Company:
Infinity Real Estate Holdings Corporation Suite 300,
951 Mariners Island Boulevard San Mateo, CA 94404 Contact Number: (403) 966-2169
Fax Number: (941) 296-8991
To the Executive:
Frederick E. Apple, Jr.
1086 Shady Spring Court Lawrenceville, GA 30045 USA
Contact Number: (404) 409-7609 fred@wealthspring.net
(b)
Deemed Date of Delivery: Any Notice given before 3:00 p.m. on a business day in
accordance with the provisions of this Agreement shall be deemed to have been
received by the party to which it was addressed on the day of personal delivery
or facsimile transmission. Any Notice given after 3:00 p.m. on a business day or
on a day that is not a business day shall be deemed to have been received by the
party to which it was addressed on the next business day following the day of
personal delivery or facsimile transmission.

(c)
Waiver of Breach: The waiver by either the Company or the Executive of a breach
of any provision of this Agreement shall not operate as or be deemed a waiver of
any subsequent breach by either the Company or the Executive. Continuation of
payments hereunder by the Company following a breach by the Executive of any
provision of this Agreement shall not preclude the Company from thereafter
terminating said payments based upon the same violation.

(d)
Severability: It is mutually agreed and understood by the parties hereto that
should any of the agreements and covenants contained herein be determined by any
court of competent jurisdiction to be invalid by virtue of being vague or
unreasonable, including but not limited to the provisions of Article 14, then
the parties hereto consent that this

--------------------------------------------------------------------------------





Agreement shall be amended retroactive to the date of its execution to include
the terms and conditions said court deems to be reasonable and in conformity
with the original intent of the parties hereto and the parties hereto consent
that under such circumstances, said court shall have the power and authority to
determine what is reasonable and in conformity with the original intent of the
parties hereto to the extent that said covenants or agreements are enforceable.
In the event that any provision herein or part thereof is deemed void, invalid,
illegal or unenforceable by a court of competent jurisdiction, this Agreement
shall continue in force with respect to the enforceable provisions and all
rights accrued under the enforceable provisions shall survive any such
declaration.
(e)
Headings: The division of this Agreement into Sections, subsections and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect the construction and interpretation of this Agreement.

(f)
Construction: Words importing the singular number only shall include the plural
and vice versa and words importing the masculine gender shall include the
feminine gender and neuter.

(g)
Further Acts: The parties hereto agree to execute and deliver such further and
other documents and perform and cause to be performed such further and other
acts and things as may be necessary in order to give full effect to this
Agreement and every part hereof. Furthermore, the Executive agrees that, on and
after the date of this Agreement, the Executive will cooperate with the Company
and its affiliates in the defence of any claims (unless brought by the
Executive) that may be made against the Company or its affiliates to the extent
that such claims may relate to the Executive's duties or services hereunder. To
the extent travel is required to comply with the requirements of this provision
the Executive shall be reimbursed for all reasonable expenses incurred.

(h)
Amendment: This Agreement may be amended or cancelled only by mutual Agreement
of the parties hereto in writing.

(i)
Assignment: This Agreement shall ensure to the benefit of and be binding upon
the Executive and the Company and their respective heirs, administrators,
executors, personal representatives, successors and permitted assigns. The
Executive acknowledges that his services are unique and personal. The Executive
may not assign his rights or delegate his duties or obligations under this
Agreement. However, nothing herein shall otherwise affect the right of the
Company to transfer the Executive and to assign this Agreement from the Company
to another subsidiary or affiliate of the Company and such change shall not be
considered a material change in circumstance which would invalidate the
provisions of this Agreement which, in any event, shall survive such transfer.
Furthermore, the Company may assign this Agreement to any entity to which the
Company sells or transfers assets.

(j)
Entire Agreement: This Agreement, including all Schedules and attachments
hereto, which form part of this Agreement, constitutes the sole and complete
Agreement between the Company and the Executive with respect to its subject
matter and supersedes all other agreements, both oral and written, between the
Company and the Executive with respect to the matters contained herein
including, without limitation, any severance

--------------------------------------------------------------------------------



agreements or arrangements between the parties hereto. No verbal or other
statements, inducements, or representations have been made to or relied upon by
the Executive. The parties hereto have read and understand this Agreement.
(k)
Choice of Law and Jurisdiction: This Agreement will be governed by and construed
in accordance with the laws of Sarasota County, Florida, or another appropriate
jurisdiction as chosen by the Company, without regard to the principles of
conflicts of law, and will in all respects be treated as a contract In the event
of a dispute, the parties agree that any legal proceedings will be held in a
location that is mutual agreed by both parties.

(l)
Independent Legal Advice: The parties hereto acknowledge that they have been
afforded an opportunity to obtain independent legal advice with respect to this
Agreement and its terms, and are executing the same freely, voluntarily and
without duress.

IN WITNESS WHEREOF, this Agreement has been duly executed
this                                                                                                                                                                          3rd
day of March, 2014.
SIGNED, SEALED AND DELIVERED IN THE PRESENCE OF
 
 
 
[image00005.jpg]
 
 
 
 